PER CURIAM.
On motion of the Chairman of the Bar Association’s Committee on the unauthorized practice of law a rule issued against Buford T. Chaney of Horse Cave, Hart County, to show cause why he should not be found in contempt of court for having engaged in the practice of law without legal right. Rule 3.530. Mr. Chaney, who is engaged in the insurance business, filed a response denying he had practiced law and justified the particular actions about which complaint had been made. Trial Commissioners, appointed by the Chief Justice, conducted a hearing and filed a report summarizing the facts found and stating the evidence did not warrant the conclusion that Mr. Chaney had engaged in the practice of law in advising a cousin about making settlement of a claim for damages for the death of her husband. But the Committee found other charges to have been sustained. They are that the respondent had prepared and filed the final settlement in the county court for his cousin as administratrix, and drafted a certain deed. He had prepared deeds and legal documents for other persons but had made no charge for his services. Mr. Chaney had acted in good faith belief that his activities were not illegal, and he had ceased them and indicated his intention of abandoning such practices in the future.
The committee has recommended that the respondent be adjudged guilty of contempt and be assessed a fine of $100 and the costs of the proceeding, including the expenses incurred by the Bar Association m investigating the charges preferred against him. RCA 3.520; 3.530. However, they further recommend that the payment of the fine be suspended. The costs incurred by the Board of Bar Commissioners in the investigation of the charges and in the conduct of the case (RCA 3.430) are stated to be $323.65.
We affirm the report of the commissioners and order that the respondent, Buford T. Chaney, be and he is hereby adjudged in contempt of court for the unauthorized practice of law, and that he be fined $100, but the payment of the same will be suspended until further order of the court. It is also adjudged that the respondent pay the costs, as recommended by the trial commissioners.